                 Case 20-10883        Doc 145      Filed 04/09/21     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVSION


IN RE:

Kempes Jean and Lori Lee Jean,
                                                                      Case No. 20-10883
                                                                      Chapter 7

                       Debtor

______________________________________________________________________________

       MOTION TO RECONSIDER ORDER GRANTING AMENDED EMERGENCY
    MOTION TO COMPEL DEBTORS TO OBEY COURT ORDER COMMANDING
     PRODUCTION OF DOCUMENTS AND FOR IMPOSITION OF SANCTIONS

         NOW COMES, Kempes Jean and Lori Lee Jean (“Debtors”), by undersigned counsel,

and files this Motion to Reconsider the Order Granting Amended Emergency Motion to Compel

Debtors to Obey Court Order Commanding Production of Documents and for Imposition Of

Sanctions, and for cause states:

         1.    This case was commenced by the filing of a voluntary petition under Chapter 7 of

the Bankruptcy Code on January 22, 2020.

         2.    Debtors filed their Bankruptcy in good faith, fully paying any and all filing fees,

and seeking formal representation of their Bankruptcy Petition.

         3.    On March 5, 2021 this Court, in consideration of a motion filed the Chapter 7

Trustee, entered an Order Granting Amended Emergency Motion to Compel Debtors to Obey

Court Order Commanding Production of Documents and for Imposition of Sanctions.

         4.    This instant motion is based on Fed. R. Civ. P. 60(b) which states that relief of an

order may be granted for reasons of mistake, excusable neglect, if the order is void, if the order

is no longer equitable, or any other reason justifying the relief from the order.
                 Case 20-10883       Doc 145      Filed 04/09/21     Page 2 of 3




       5.      Under this rule, factors that the Court considers are whether the Debtor will be

prejudiced, whether the Movant acted in good faith, and whether the Debtor should be penalized

for mistakes of their Counsel.

       6.      This deadline to defend and file an objection to such motion was accidently

overlooked and unintentionally missed in the mountains of emails received by this office.

       7.      Counsel has filed an Objection contemporaneously with this Motion.

       8.      The granting of such motion imposes a prejudice onto Debtors, as this case has

been pending for over one year and incurring additional legal fees are costly.

       9.      Debtor requests that the Court reconsider the Order of Dismissal, as Debtors have

acted completely in good faith.

       10.     Such reconsideration would not unduly prejudice the Trustee or his attorneys,

cause undue delay, would be in the interests of justice and fairness, and is not the product of bad

faith on behalf of the Debtors.

       WHEREFORE, Debtors respectfully requests that this Honorable Court enter an Order

VACATING the Order Granting Amended Emergency Motion to Compel Debtors to Obey

Court Order Commanding Production of Documents and for Imposition Of Sanctions.

       Respectfully Submitted,

                                             /s/Sari K. Kurland
                                             Sari Karson Kurland, Esq.
                                             The Kurland Law Group
                                             211 Jersey Lane
                                             Rockville, MD 20850
                                             Email: skurland2@comcast.net




                                                 2
                 Case 20-10883       Doc 145     Filed 04/09/21     Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of April, 2021, I reviewed the Court’s CM/ECF system
and it reports that an electronic copy of the Motion to Reconsider Order will be served
electronically by the Court’s CM/ECF system on the following:

Trustee
Gary A. Rosen
One Church Street
Suite 800
Rockville, MD 20850
(301) 251-0202
Email: trusteerosen@gmail.com


U.S. Trustee
United States Trustee
6305 Ivy Lane, #600
Greenbelt, MD 20770

       I hereby further certify that on the 9th day of April, 2021, a copy of the his Motion to
Reconsider Order was also mailed first class mail, postage prepaid to all interested parties on the
attached current mailing matrix.




                                                   /s/Sari Karson Kurland
                                             _____________________
                                                   Sari Karson Kurland, Esq.
                                                   Maryland Bar No. 09174




                                                3
